Appeal from a judgment of the Supreme Court, Kings County, rendered April 27, 1967, convicting defendant of assault in the second degree (two counts) and maiming, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, and indictment dismissed. Under sections 242 and 1400 of the Penal Law of 1909, the element, of “ intent ” is necessary to sustain convictions for assault in the second degree *791and maiming. In our view the People failed to prove the essential element of “intent” beyond a reasonable doubt (People v. La Belle, 18 N Y 2d 405, 412) and, accordingly, the convictions cannot be sustained. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.